 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSt Joseph's Hospital and Barbara Sisson and Cali-fornia Nurses' Association, Party to the Con-tract. Case 32-CA-1966January 14, 1981DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND ZIMMERMANOn September 23, 1980, Administrative LawJudge Harold A. Kennedy issued the attached De-cision in this proceeding. Thereafter, the GeneralCounsel filed exceptions and a supporting brief andRespondent filed cross-exceptions and a brief insupport thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, St. Joseph'sHospital, Stockton, California, its officers, agents,successors, and assigns, shall take the action setforth in said recommended Order.DECISIONHAROLD A. KENNEDY, Administrative Law Judge:The Respondent, St. Joseph's Hospital, a nonprofit Cali-fornia corporation located in Stockton, California, ischarged in this proceeding with violating Section 8(a)(2)and (I) of the National Labor Relations Act (hereinaftercalled the Act). The case was heard in Stockton on May6, 1980. The General Counsel maintains the Hospital vio-lated the Act because:1. Assistant Head Nurse Dolores Miniaci participatedin the negotiations with the Respondent Hospital in thesummer of 19791 as a member of the bargaining commit-tee of the Union, California Nurses' Association.2. A "substantial number" of supervisory nurses par-ticipated in a "ratification/strike vote" taken by theUnion on or about July 17.3. A "substantial number" of supervisory nurses par-ticipated in a second "ratification/strike vote" taken bythe Union on or about July 27.According to the General Counsel's complaint, issuedon January 31, 1980, and based on a charge filed on JulyI All dates used herein are for the year 1979 unless otherwise indicat-ed.254 NLRB No. 7725 by an individual named Barbara Sisson, the Respon-dent "allowed" Miniaci to participate in the negotiationsand "permitted" a substantial number of supervisorynurses to participate in the first and second ratification/strike votes. The complaint also alleges that the "numberof supervisory nurses participating in the RatificationVote was sufficient to affect the results," and that theagreement became effective on July 27.2The Union, California Nurses' Association, is named inthe complaint as a party to the contract but not as a re-spondent. The General Counsel requests that the con-tract be set aside and declared to be of no force andeffect. I find that the Respondent Hospital engaged intechnical violation of the Act but decline to abrogate thebargaining agreement as requested by the General Coun-sel.Jurisdiction is conceded, and a number of matters arenot in dispute, including the following:1. The Respondent, St. Joseph's Hospital, is a Califor-nia nonprofit corporation engaged in the operation of anacute care hospital in Stockton, California; that it hashad an annual gross of over $250,000; it has purchasedand received goods or services from out of the Statevalued in excess of $5,000; and it is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.2. California Nurses' Association, referred to as CNAand also as the Union, is a labor organization within themeaning of Section 2(5) of the Act.3. Persons holding the positions of assistant head nurseand charge nurse, both referred to as "SupervisoryNurses," are and have been, at least since the decisionissued in Case 32-UC-16 (issued by the Regional Direc-tor on June 21, 1979, and affirmed on August 14, 1979),supervisors within the meaning of Section 2(11) of theAct.34. That the following employees constitute an appro-priate bargaining unit under Section 9(b) of the Act:All nurses, full-time and part-time, with the excep-tion of the assistant executive director for nursing,division directors, shift directors, department heads(i.e., head nurses), first-line supervisors (i.e., assistanthead nurses and charge nurses) and supervisors asdefined in Section 2(11) of the National Labor Rela-tions Act.42 he General Counsel's brief states that the participation of supervi-sory nurses only affected the results of the July 7 vote. At the hearing,the General Counsel's attorney maintained that the test of illegality is notwhether the votes of supervisory nurses affected the results of the voteper s'e "Our theory," he said. "is based upon their participation, whetherit affected the results or not " Asked if the General Counsel's theory con-templated responsibility of an employer for "participation" of supervisorynurses whether it had any knowledge or not of that fact, the attorney forthe General Counsel responded in the affirmative.:' Both thie Respondent and the Union deny, however, that such super-visory nurses acted as agents of the Hospital. The decision in Case 32-UC 16 states that the parties stipulated that there are 18 assistant headnurse positions and 30 charge nurse positions.4 All parties agree hat the above description, taken from par 6 of thecomplaint, is the same as the description given in the recognition clauseof the present agreement Sally Knahb, the labor representative of CNA,said the unit consisted of about 250 nurses634 ST. JOSEPH'S HOSPITAL5. There has been a continuing bargaining relationshipbetween the Respondent and the CNA with respect toregistered nurses since 1966, although the bargaining unithas varied somewhat during the succession of differentcollective-bargaining agreements. (See Resp. Exhs. 5-10.)6. On June 21, 1979, the Regional Director in Case 32-UC-16, acting on a petition filed by the Respondent onFebruary 14 to clarify the bargaining unit, ruled, after ahearing, that assistant head nurses and charges nurses,also designated as "first-line supervisors," are statutorysupervisors and are to be excluded from the unit.5TheUnion filed an appeal, but the Board on August 14 af-firmed the Regional Director's decision by denying theUnion's request for review.7. The Respondent Hospital and the Union engaged innine collective-bargaining sessions between May 24 andJuly 7: on May 24 and 31, June 26 and 28, and July 3,11, 19, 27, and 29. A collective-bargaining agreementwas reached on July 29 and thereafter put into effect. Acopy of the agreement, covering the period May 20,1979 to May 17, 1981, was received in evidence as Gen-eral Counsel's Exhibit 4.68. Received as General Counsel's Exhibit 3 is a list offirst-line supervisors employed at the Respondent be-tween January I and July 27. The list is reproducedbelow:First-Line Supervisors7Employed Between January1, 1979, and July 27, 19792 WestPam WixAlice McMurryMarsha NishiokaCrisis InterventionBarbara MatleyGarnetta St. ClairLulu Johnson-Stopped 4-20-794 NorthRoxanna SilveiraMartha BennettDianne McLaughlin-Started 3-5-79Marilyn Prato-Stopped 4-16-794 EastDoris SusichPam O'HernSue Rollins2 Main OncologySandy WoodwardSue SolbachCCDYvonne TansleyStella AtlerThe Regional Director's decision incorrectly stated that the petitionwas being dismissed. An errata sheet dated June 25 stated that the unitwas being clarified as explained in the decision6 Resp. Exh I is a chronological outline of events relevant to the har-gaining.7 It is to be noted that some of the nurses ceased or began service asfirst-line supervisors during the period indicatedElaine Lancaster2 EastMarge PatzerValerie Snyder-Started 6-17-79Mary Savio-Started 5-6-79Donna Burke-3-11-79 to 6-17-79OBDorothy MorganCora GinesNeri BerbanoFran BrodersonPediatricsAlice FinchFusae Tanaka-Started 6-3-79Erlinda AlbalosPADNancy Bennett-Started 6-24-79Jeff Lynch-3-11-79 to 7-20-793 West OrthoBarbara WhitneyMary Kaehler4 WestHelen RiceRice Rall (Pirie)-Started 5-27-79Gerry Lounsbury2 NorthKaren Ryder-Started 4-24-79Janet Marler-Started 5-20-79Joan O'Hayer-Stopped 2-11-79Judy Watland-Stopped 4-22-79EmergencyBetty RodwayPenny LinnICDFran MorganCarol MazerallDolores Miniaci-Started 3-11-79Kathy Konklin-Stopped 7-1-79Sue Brockman-Stopped 2-11-799. All assistant head nurses and charge nurses werecovered, and thus included in the bargaining unit byprior agreements negotiated between CNA and the Re-spondent.10. Dolores Miniaci, the charge nurse who participat-ed in five negotiating sessions, voted in the union ratifi-cation elections on July 17 and 27. Seven other supervi-sory nurses also voted on July 17 and 27-Susich, Sil-veira, Bennett, Rollins, Atler, Rodway, and Morgan.There were 18 supervisory nurses who voted on July 17(but not on July 27)-Wix, McMurry, Nishioka, Matley,O'Hern, Woodward, Solbach, Tansley, Lancaster,Patzer, Gines, Broderson, Lynch, Whitney, Kaehler,Rice, Pirie, and Lounsbury. Four of the nurses voted635 DECISIONS OF NATIONAL LABOR RELATIONS BOARDonly on July 27-St. Clair (Garnetta), Morgan, Berbano,and Linn. (See G.C. Exh. 5(a) and (b).)8Sally Knab, labor representative of the CNA, appearedat all of the negotiating sessions and was the Union'sprincipal spokesman.9She identified six negotiating teammembers elected by the nurses as follows: Susan Brock-man, Kirsten Reiner, David Rose, Rosemarie Westley,Michelle Guthmiller, and Night Charge Nurse DoloresMiniaci. (Brockman had been a first-line supervisor butsuch status ended on February 11 before the negotiationsbegan.) Miniaci participated in five negotiation sessions,according to Knab-on May 24 and 31, June 28, andJuly 3 and 11. Knab said Miniaci did not attend the June26 bargaining session because the Union removed herfrom the team as a result of the Regional Director's deci-sion in Case 32-UC-16 but was reinstated to the negoti-ating committee for the June 28 meeting when it was de-cided to appeal the Regional Director's ruling. Knab in-dicated that Miniaci appeared again on July 3 and July11 but attended no bargaining sessions thereafter. ° Knabregarded Miniaci as a "passive" participant, although shesaid the negotiations were "very serious." Knab couldnot recall that Miniaci presented any proposal or saidanything during the bargaining sessions.Knab identified a tally sheet which indicated that themembership voted on and rejected a proposal of theHospital on July 17 by a vote of 82 to 93. (Four of theballots were considered invalid because no date wasplaced on them.) She explained that before voting thenurses in the unit met in two separate classrooms ingroups of 75 or 80 each and heard an explanation of theoffer by Knab. The nurses who attended, numberingabout 75 or 80 in each group, signed a signature sheetand were then given ballots. They were instructed that a"Yes" vote was for ratification and a "No" vote was tobe taken as a strike vote. Following the vote the Uniongave notice of a strike to the Respondent on July 19 andinformational picketing began in front of the hospital. Knab stated that Miniaci as well as others participated inthe informational picketing. She said there was no workstoppage." There is an indication in the record that Bennett voted only on July27.9 Knab said her position as labor representative is the equivalent of aunion business representative. She said she did 95 percent of the talkingfor CNA and that Susan Brockman talked most after her.'O Knab testified that a newspaper article dated July 26 correctlyquoted her as saying that the Union was appealing a decision made onunit clarification petition. The article reads in part (Resp. Exh. 2):Pending the outcome of this appeal, the 40 supervisors "are inlimbo" according to CNA negotiator Sally Knab. One of them, Do-lores Miniaci, is a member of the CNA negotiating team. Ms. Knabsaid the hospital has not protested her participation: "There has beenno comment across the bargaining table regarding composition of theteam."After the nurses had rejected a hospital offer and authorized awalkout Sunday if issues are not resolved, hospital administratorstold the supervising nurses they are a part of management and wouldbe expected to care for patients in the event of a strike.The association has contended that until the NLRB rules on theappeal, the supervisors are still a part of the bargaining unit." Knab said that the signs indicated that the nurses wanted more pay,that St. Joseph should pray for them, that "we're tired of eating peanuts,that sort of thing." The strike was to begin she said on July 2q.Knab also identified the tally sheet that indicated thenurses voted and accepted the Hospital's final proposalon July 27 by a vote of 94 to 67. The nurses in the unitcame on that date to a private home and, after hearingan explanation of the offer by Knab in groups of two orthree, signed a signature sheet and received a ballot. 2Arthur Mendelson, the Respondent's counsel, who wasthe Hospital's spokesman during the negotiations, offeredcopies of collective-bargaining agreements negotiated be-tween the parties since 1967, a number of other docu-ments pertaining to the unit clarification proceeding andthe negotiations leading up to the latest contract execut-ed in 1979. These documents, along with certain explana-tory statements made by the Respondent's counsel, werereceived by stipulation.Carol Lee Cox, currently the vice president for nurs-ing at the Hospital, testified that she has held the topnursing position there for 10 years. She described thenursing structure in the hospital as follows:There are five division directors that are my imme-diate assistants, plus shift directors, one on 3:00 to11:00 and one on 11:00 to 7:00, that are kind of theoverall house supervisors when I'm not there. Eachdivision director has approximately five to sevendepartment heads. Department heads are responsi-ble for their nursing units. They are individualizedas listed below: coronary care, crisis intervention,emergency. There are some twenty-I believetwenty-six of these, and they have anywhere fromten to seventy or eighty employees in each one ofthese departments.Each one of the shift supervisors-and that is thefirst line supervisor group is the next group-theyare responsible for the group of nurses within thatdepartment for each shift, days, evenings, andnights. They supervise anywhere from two to threeto thirty people.Cox explained that the first-line supervisors, the assis-tant head and charge nurses, are responsible only fortheir own shift: "They are the shift supervisor for theirdepartment."Cox said she had set about to decentralize and givenurses more authority from the time she arrived in 1970.Asked when the charge nurses and assistant head nursesbecame supervisory personnel, Cox replied that theywere all probably functioning as first-line supervisors "aswe had defined it in their job description" by 1979.Probably some were functioning in that capacity as earlyas 1977 or "maybe a little earlier" she said. According toCox, the Hospital decided in 1979 that the charge and as-sistant head nurses should not be in the unit and there-fore filed the petition for clarification before beginningnegotiations with the Union.Cox also testified that she did not ask or encourageany first-line supervisors to vote on either July 17 orJuly 27 and knew no one in the hospital administrationwho did. Also, she said that neither she nor any other1z Copies of the sign-up sheets for the July 17 and July 27 meetingswere received i evidence as G.C. Exhs 5(a) and 5(b).636 ST. JOSEPH'S HOSPITALhospital official asked or encouraged Miniaci to attendany of the negotiating sessions. No attempt was made toremove Miniaci from the negotiating committee because,she said, "we didn't know for sure what was going on,really, with the first line supervisors."According to Cox, the 1979 negotiations were "verytraumatic" and "very difficult" for both sides. "It wasthe worst one I've ever gone through" she said. On re-ceiving the 10-day strike notice on July 19 Cox statedthat the hospital administration met with its first-line su-pervisors and told them to prepare for the strike. Hernotes indicate that they were told:1. NLRB -states that you are supervisors.2. You as supervisors are to take care of ptsduring the strike if we have one. This is especiallyimportant in a hospital where pts lives are at stake.3. We are instructing you to come to work &take care of pts. We cannot conceive of a situationwhen you would not want to work.4. We are stopping dues deductions in payroll toCNA and we are placing you on hospital benefits &on FLS salary schedule. We will hold a specialmeeting a year, Mrs. C. & Cee.5. As far as negotiations are concerned, we hadhoped not to be in our present position of giving afinal offer but we were forced to do so. We did notdesire a confrontation. Now that this has occurred,we must tell you once more that you are FLS, &we expect you to perform your duties as supervi-sors.Dolores Miniaci is presently employed at anothermedical facility in San Francisco and appeared undersubpena. She became a first-line supervisor as a nightcharge nurse on the 11 to 7 shift in intensive care onMarch 11. Shortly thereafter she was elected, as she hadbeen in 1977, as a member of the Union's negotiatingcommittee. 13 Miniaci's name was suggested as a memberof the Union's negotiating committee by other nurses,and she never told the Hospital she was a candidate forthe job. She stated that she participated in the negotia-tions only on behalf of the nurses. She confirmed thatshe engaged in informational picketing (on roller skates)after July 19. She asserted that the Hospital did not tellher, or anyone else as far as she knew, to vote.Miniaci indicated that she exercised limited supervisingauthority as a charge nurse over six employees, includingone LVN, as she was "still new to some of the policies."She hired no one and fired no one but did counsel em-ployees concerning the care of patients, she said. Shealso approved overtime, assigned patients to nurses, han-dled timecards, made up schedules, and made an evalua-tion of one employee.Miniaci said she attended both ratification meetings buttold no one how to vote. 4 Miniaci said she attended afirst-line supervisors' meeting held at the home of Suei3 According to Miniaci, the nurses voted on approximately 25 names.She said of the six elected to the committee three were "nurse representa-tives," and three were "sort of members at large"14 Miniaci said she spent 9 hours at the July 27 ratification meetingand notified employees of the vote to be taken that day.Rollins after informational picketing had begun. "[W]ewere being called up as managers now to help out in theevent of a strike," and "we just wanted to sit down anddiscuss what was going on," she said.Section 8(a)(1) and (2) of the Act makes it an unfairlabor practice for an employer:(1) to interfere with, restrain, or coerce employ-ees in the exercise of the rights guaranteed in sec-tion 7; [or](2) to dominate or interfere with the formation oradministration of any labor organization or contrib-ute financial or other support to it: Provided, Thatsubject to rules and regulations made and publishedby the Board pursuant to section 6, an employershall not be prohibited from permitting employeesto confer with him during working hours withoutloss of time or pay.Nassau and Suffolk Contractors' Association, Inc., 118NLRB 174 (1957), set forth certain guidelines applicableto employer supervisors voting in union elections andserving on union negotiating committees. In that case anassociation of contractors had negotiated on behalf of anumber of construction firms with the InternationalUnion of Operating Engineers. Smith and Dean weremembers of the Union's negotiating committee and Hen-drickson, president of one of the employer constructionfirms, was a member of the association's negotiatingcommittee. Smith and Dean were master mechanics andas such supervised at least five engineers and effectivelyrecommended hiring and firing of employees. Smithworked for Hendrickson, was responsible for mainte-nance of equipment worth "at least a million dollars"and maintained a desk with two assistants in the generaloffice of the firm. The master mechanics and other su-pervisors, including executives not included in the bar-gaining unit, participated in union elections. The Boardheld in the case that "company executives and rankingsupervisors" outside of the bargaining unit could notvote in union elections or serve on union negotiatingcommittees. Low-level supervisors who are members ofthe bargaining unit may vote in union elections, said theBoard, but not serve as members of a union's negotiatingcommittee. These passages from the Board's Nassau andSuffolk Contractors' Association decision (118 NLRB at184) are of interest here:3. As stated, the Trial Examiner found that theparticipation of Master Mechanics Smith and Deanin bargaining negotiations on behalf of the Unionproves that their employers unlawfully dominatedand interfered with the administration of theUnion's affairs. We agree that this conduct consti-tutes unlawful interference, but not domination.The Board went on to explain that there was no evi-dence that the employers had anything to do with theappointment of Dean or Smith to the union's negotiatingcommittee and that the employee members had no basisfor believing "they were employer instruments for thecontrol of the negotiating committee"; they were senior637 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmembers of the union, union stewards, members of thebargaining unit and held master mechanic positions withapproval of the union. "[T]o require the employer to ex-ercise some sort of veto power over the appointment offoremen to official positions within the union to avoidthe charge of dominations would seem to involve inter-ference in the affairs of the union, which is preciselywhat Section 8(a)(1) of the Act is designed to prevent."The Board explained as follows why service of thetwo master mechanics on the union's negotiating com-mittee constituted unlawful interference with the union'saffairs ( 118 NLRB at 187):Although we have rejected the Trial Examiner'sfinding that Respondent Association dominated Re-spondent Union because 2 master mechanics em-ployed by members of the Association were on the12-member union negotiating committee, we do be-lieve that it is improper for supervisors, even thosewith predominantly union loyalty, to serve as nego-tiating representatives of employees; and to theextent that the employer acquiesces in such partici-pation the employer is guilty of unlawful interfer-ence with the administration of the Union. It is truethat we have held that the employers of master me-chanics are not responsible for the roles played bythe latter in the internal affairs of the Union andthat their participation in bargaining negotiations inbehalf of the employees does not, under the circum-stances of this case, justify a finding of union domi-nation by the employers of such master mechanics.But participation in bargaining negotiations vis-a-visthe employer is not merely a matter of a union's in-ternal affairs, and, although conduct may fall shortof proving control, it may nevertheless constituteunlawful interference with a union's administration.Despite the large measure of control exercisedover master mechanics by the Union, the mechanicsremain in part agents of their employers with a re-sulting divided loyalty and interests. That conflictof interest may be accentuated, as in the case ofClifford Smith, by the payment of special bonusesat the discretion of the employer. Employees havethe right to be represented in collective-bargaining ne-gotiations by individuals who have a single-minded loy-alty to their interests. Conversely, an employer isunder a duty to refrain from any action which willinterfere with that employee right and place himeven in slight degree on both sides of the bargainingtable. There is no evidence that employers were re-sponsible for the naming of any master mechanicsto the Union's negotiating committee. But theywere under a duty, we think, when confronted witha union negotiating committee which included theirown agents, to protest the composition of the com-mittee and to refuse to deal with it because it wastainted with an apparent employer interest. By fail-ing to register such protest and by actually dealingwith the committee as constituted, RespondentsHendrickson and Radory acquiesced in such ap-pointments and to that extent, we find, interferedwith the administration of the Union in violation ofSection 8(a)(2) and (I) of the Act. CNA states in its post-hearing statement that "we donot believe that the respondent has been shown to haveimproperly interfered in the affairs of CNA" and assertsfurther that "even if it were to be assumed that a Section8(a)(1) and (2) violation has occurred, the facts of thiscase would not support an order calling for the nonen-forcement of the agreement between the parties." Saysthe Union: "If there is an unfair labor practice in thiscase, it is at best a technical kind of violation for whichneither Employer nor CNA bears any direct responsibil-ity."Respondent argues in its brief that there is "not onewhit of evidence that interference with or domination ofCNA by the Hospital did in fact occur." Respondent'sbrief goes on:On the contrary, the evidence establishes that theHospital's relationship with the Union throughoutthe negotiations was adversary, hostile, and thatCNA was prepared to exercise its economic weap-ons against the Hospital. All of the facts in therecord suggest that the outcome of the negotiationswould have been exactly the same even if Miniacihad been barred from the CNA negotiating teamafter June 21 and even if the first-line supervisorshad not voted on ratification or a strike.Respondent further contends that abrogation of the con-tract between the Hospital and CNA, "now past mid-term," as sought by the General Counsel, for "at most..an extremely technical violation, given the universalconfusion over the status of the first line supervisorsprior to the Board's denial of review in the unit clarifica-tion case, would destabilize labor relations between theHospital and CNA and punish the Hospital for its goodfaith effort not to interfere with the administration ofCNA."These arguments are persuasive ones, but I believe thatunder Board law that Miniaci's participation in the nego-tiations after June 21 and the voting by her and otherfirst-line supervisors on July 21 and 27 "interfered" withemployees' Section 7 rights and the Union's administra-tion of its affairs. The facts of the case are rather unique,however, and I regard the violations as technical innature. 16 The General Counsel's case in Nassau and Suf-folk Contractors' Association was stronger than in the in-' The Board has continued to follow the principles enunciated inNassau and Suffolk Contractors' Association. See, for example, Geilich Tan-ning Co., 128 NLRB 501 (1960), on remand; A L. Mechling Barge Lines,197 NLRB 592 (1972): Schwenk, Incorporated, 229 NLRB 640 (1977); Ma-sonry Contractors Associates of Houston. Texas, 245 NLRB 893 (1979).The Board's "policy regarding conflict of interest issues raised by theactive participation of supervisors of the employer with which a labororganization seeks to bargain .in the internal affairs of state nursesassociations" (quoting from Abington Memorial Hospital, 250 NLRB 682(1980)), is set forth in Sicrra Visla Hospital Inc., 241 NLRB 631 (1979) (onremand)6 The complaint does not allege that the Hospital dominated theCNA Union638 ST. JOSEPH'S HOSPITALstant matter," but the Board indicated that it would pre-sume unlawful interference whenever an employer nego-tiates with a union committee that includes a supervisoragent of the employer. 18The Board spoke of an employer being "guilty of in-terference" if it "acquieces" in the participation of a su-pervisor as a member of a union negotiating committee. Iinterpret the Nassau and Suffolk Contractors' Associationcase to apply to the case at bar and to require, after theRegional Director's decision in Case 32-UC-16 on June21, the Respondent to protest the composition of theUnion's negotiating committee and to refuse to deal withit as long as Miniaci continued to serve on it.19Also,under the "Nassau doctrine" the assistant head andcharge nurses could not properly vote either on July 17or 27 because, although they were only low-level super-visors,20the Regional Director had determined on June21 that they were no longer members of the bargainingunit.The Board in Nassau and Suffolk Contractors' Associ-ation articulated a clear basis for invoking a duty on anemployer not to bargain with a union negotiating com-mittee having one of its own supervisors as a member. Itis less clear how an employer in a case such as this, witha change of status being made by the Board with respectto certain employees during "hard bargaining" negotia-tions between the parties, could prevent newly designat-ed low-level supervisors from attending and voting inunion ratification meetings-without later being subjectto a charge of interference with the Union's affairs or therights of the employees in the unit. It would have beensufficient perhaps had the Hospital announced, on beingadvised of the Regional Director's decision, that allcharge and assistant head nurses were not to thereaftervote in CNA elections or otherwise participate in CNA'sinternal affairs. In the case at bar none of the Respon-dent's officials knew who attended the ratification meet-ings and voted on July 17 and 27, but its negotiatingcommittee was able to see Miniaci at the bargaining ses-sions and no doubt knew that the Regional Director haddetermined that she was to be considered a first-line su-" Smith and Dean had more authority than Miniaci, and there is noindication in the record that Miniaci would have consciously compro-mised her loyalty to or interest in representing the employees in the bar-gaining unit. The evidence of record persuades me to believe Miniaci'sloyalty continued to he with the employees in the unit after she became afirst-line supervisor in 1979. Unlike some other first-line supervisors, Min-iaci refused to testify for the Hospital in the unit clarification proceeding18 While agreeing that the Respondent's first-line supervisors are statu-tory supervisors, the Union and the Hospital did not concede that they,were the Respondent's agents. I( is difficult to consider Miniaci to be astatutory supervisor, however, without also considering her to be anagent See Sec 2(11) of the Act Of course an employee can be an agentwithout being a supervisor (see, for example. IHelena Laboratories Corpo-ration, 225 NLRB 257 (1976), modified 557 F2d 1183 (Sth Cir 1977))9 That the Regional Director's determination with respect to the su-pervisory status of the charge and assistant head nurses became immedi-ately operative without affirmance b the Board, see General Cormmruni-cations Service. 201 NI.RB 1003 (1973). citing Sec 102.67 of the Board'sRules and Regulations t is to be noted that the General Counsel's atllor-ney, and the complaint impliedly. concedes that there was no illegalityfor Miniaci to participate as a member of the Union's negotialing leamprior to June 2120 The Regional Director found in Case 32 UC 16 that "most 'firstline supervisors' also engage in direct patient care tip to X80; of theirtime."pervisor. There are, as the Respondent Hospital andCNA Union point out, a number of factors which makethis case unusual and eliminate the need for an order ab-rogating the collective-bargaining agreement.Only one member of the Union's negotiating team wasa supervisor and the facts concerning her election to thatposition and performance in that position thereafter showthat there was no apparent conflict of interest. She hadpreviously served as an employee representative in priornegotiations and, although promoted to charge nurse inMarch, it is apparent that she did not seek to serve anyinterest of management during the 1979 negotiations. Shewas a low-level supervisor, an inexperienced one whobecame a statutory supervisor only after the RegionalDirector issued his decision on June 21 in the middle ofthe bargaining. There was no communication betweenher and the Hospital's management about the bargaining.There was disagreement between the Hospital and CNAand, thus, confusion as to who should be considered stat-utory supervisors among the charge and assistant headnurses. Miniaci left the bargaining committee after theRegional Director issued his decision in Case 32-UC-16and returned to the committee after the Union decidedto appeal the Regional Director's determination. Further,Miniaci was not an active participant in the bargaining,but there was never any doubt about where her loyaltylay, as indicated by her informational picketing.As for the participation of the first-line supervisors inthe ratification votes, the first vote resulted in the rejec-tion of a hospital proposal, and on June 27 the contractwould have been ratified whether the charge and assis-tant head nurses voted or not. There is no evidence thatthese supervising nurses (or any other supervisors)sought to influence any of the nurses how they shouldvote. Nor is there any evidence that the Respondentknew they would vote. In any event, as the Respondentpoints out, ratification is really an internal matter for aunion and not subject to challenge by an employer. SeeBranch 6000, National Association of Letter Carriers, 232NLRB 263 (1977), affd. 595 F.2d 808 (D.C. Cir. 1979).Notwithstanding these unusual factors in the case, it isof course the potential for interference that is the test, asthe General Counsel points out, and on this basis I dofind the Respondent violated the Act-albeit on a techni-cal basis. Quoting from Employing Bricklayers' Associationof Delaware Valley, 134 NLRB 1535, 1537 (1961):To the extent that management officials are permit-ted to participate in the formulation of a union'spolicies, relating directly or indirectly to negotiatingand administering bargaining agreements, such offi-cials are forced to choose between competing loyal-ties. Management officials may even make thesechoices based on their personal rather than theiremployers' interests, and in some degree theirchoices may even be of greater benefit to the unionthan they are to the employer. But despite the pos-sibility that a management official, who is also amember of a union, may act from what he con-ceives the true interest of the union to be, this isnevertheless an area in which, in our opinion, only639 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion members who have no divided loyaltiesshould be admitted.These factors are relevant in the matter of remedy inthe case of course. Abrogation of the contract, whichwas reached after "hard bargaining in an arms-length re-lationship" and in effect for more than a year, is not anappropriate remedy, in my view. It is sufficient, I be-lieve, that the Respondent be ordered to cease engagingin the violations found. See The Crossett Company, 140NLRB 667 (1963).Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I issue the following recommended:ORDER21The Respondent, St. Joseph's Hospital, Stockton, Cali-fornia, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Negotiating with any union committee which in-cludes any supervisor of the Respondent.(b) Permitting a supervisor to participate in a unionelection conducted by, for, or on behalf of the unionmembership unless such person is in the bargaining unitand is a low-level supervisor.(c) In any like or related manner interfering with theadministration of a union or employee union members inthe exercise of their rights guaranteed in Section 7 of theAct.2. Take the following affirmative action which will ef-fectuate the purpose of the Act:(a) Post at its hospital in Stockton, California, copiesof the attached notice marked "Appendix."22Copies of21 In the event no exceptions are filed as provided by Sec 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.such notice, to be furnished by the Regional Director forRegion 32, shall be duly signed by the Respondent andposted immediately upon receipt thereof and be main-tained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by the Respondent to insure that such notices arenot altered, defaced, or covered by any other material.(b) Notify the Regional Director for Region 32, inwriting, within 20 days from the date of this Decision,what steps the Respondent has taken to comply here-with.22 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXORDER OF HENATIONAL LABOR RELArIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interfere with the internal affairsof any union, including the California Nurses' Asso-ciation, or the rights of employee members of CNAeither by permitting a supervisor to participate inunion elections (unless such person is in the bargain-ing unit and has only low-level supervisory authori-ty) or by negotiating with a union committee thatincludes any supervisor.WIE Wil L NOT in any like or related manner in-terfere with the administration of a union's affairs orthe rights of employee union members.S'I. JOSEPH'S HOSPITAl.640